 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDIWestinghouse Electric Corporation and InternationalUnion of Electrical, Radio and Machine Workers,Local 601, AFL-CIO. Case 6 CA- 10695July 3, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND) MEMBERS JNKINS,PENELL.O, AND) TRULSDI)AIEOn September 20, 1978, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptionsand a supporting brief, and the General Counsel andCharging Party filed cross-exceptions and supportingbriefs.The Board has considered the record and the at-tached Decision' in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions," of the Administrative Law Judge and toadopt his recommended Order.I The following inadvertent errors in the Administrative Law Judge's De-cision are hereby corrected: The name "Caputa" is changed to "Caputo"and the name "Gibson" is changed to "Gilson."I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Also, as did the Administrative Law Judge, we make no finding regardingwhether Respondent's refusal to permit the division steward to attend thedisciplinary meeting constituted an independent violation of Sec. 8(a)(l).Accordingly, we do not adopt the Administrative Law Judge's comments infn. 9 of his Decision.We agree with the Administrative Law Judge that, applying the rationaleof Precision Castings Company, Division of Aurora Corporation, a whollowned subsidiary ofAllied Products Corporarion. 233 NLRB 183 (1977). themore severe penalties imposed on the six dicriminatees violated Sec. 8(a)(3)of the Act. See also Gould Corporation, 237 NLRB 881 (1978). Moreover, wenote that the Administrative Law Judge correctly found that the discrimi-natees received harsher penalties solely because they held the position ofsteward. (One discriminatee stated that at the time of the work stoppage hewas no longer a steward, but he received the harsher punishment becauseRespondent believed he was a steward.) In light of its having meted out moresevere discipline to stewards who were not even present at the plant duringthe work stoppage, Respondent cannot legitimately contend that its disci-plining of stewards was based on any alleged failure by the stewards to urgeother employees to return to work. Accordingly, it is clear that Respondentviolated Sec. 8(a3) by imposing harsher discipline on six employees solelybecause they held, or were believed to have held, the position of unionsteward. See also Pontiac Motors Division, General Motors Corporation. 132NLRB 413 (1961).Members Penello and Truesdale, who dissented in Gould Corp. and indi-cated therein their disagreement with the Board's decision in Precision Cast-ings, would adopt the Administrative Law Judge's finding that the moresevere penalties imposed by Respondent on the six union stewards violatedSec. 8(a3) of the Act only because it is clear that: (I) Steward Slonaker,Pierce, and Kurta made a good-faith effort to get the striking employees toreturn to work and did not voluntanly participate in the strike; (2) StewardShaver was working on a "road job" rather than at the plant on the day ofthe strike and, upon being informed of the strike. he continued working; (3)Steward Caputo was legitimately absent from work on the day of the strikeand never participated in, nor lent his support to, the strike: and (4) StewardPiccini had ceased to be a steward prior to the day of the strike. and the soleORDERPursuant to Section (c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Westinghouse ElectricCorporation, Glassport, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.MEMBER JENKINS, concurring in part and dissentingin part:I agree with my colleagues that Respondent vio-lated Section 8(a)(5) and () of the Act by refusing topermit Union Steward Howard Slonaker to be pre-sent when employee Philomena Smarra received no-tice of a disciplinary action, and by denying Slonakertime off so that he might write up Smarra's grievance.I also agree with the majority view as expressed in itsfootnote 3 that the six discriminatees received 2 addi-tional days of disciplinary layoff beyond the I dayimposed on all other employees solely because theywere, or were believed to be, union stewards. How-ever, I would go further than my colleagues and findthat the entire 3 days of discipline borne by the stew-ards were imposed in violation of Section 8(a)(3) ofthe Act.The record shows that the Administrative LawJudge, on several occasions during the hearing: askedthe General Counsel if he wished to place the legalityof the November 4 work stoppage in issue. The Gen-eral Counsel rfused to do so. In fact, he is willing toconcede, for the purposes of this case, that the strikewas illegal, presumably on the theory that it occurredin violation of the contractual no-strike clause. TheAdministrative Law Judge declined to rule on thestrike's legality specifically because of the GeneralCounsel's posture on the issue. However, he noted inhis Decision that the strike was a spontaneous re-sponse to Respondent's unfair labor practices with re-spect to Steward Slonaker and therefore could not bedeemed to be illegal.I agree with the Administrative Law Judge's char-acterization of the strike. I do not believe that theBoard is precluded by even a general counsel's con-cession from making a finding on a material matterwhich was of necessity fully litigated and where anexception was filed, here by the Charging Party. Thefacts as detailed in the Administrative Law Judge'sDecision and then evaluated in his footnote 31 leaddirectly to the conclusion that Respondent's employ-ees staged a brief work stoppage to protest unfair la-bor practices.reason that he was more severely disciplined was because Respondentthought he was still a steward.243 NLRB No. 44306 WESTINGHIOUSE EL.ECTRIC CORPORATIONI would grant the Charging Party's cross-exception.Since the work stoppage was protected, the entire dis-ciplinary layoff imposed on the six union stewards,including the first day shared with the rank-and-fileemployees, was violative of Section 8(a)(3). TheBoard's Order should therefore provide for 3 days'backpay for the stewards rather than the 2 days' re-imbursement provided for in the Administrative LawJudge's recommended Order adopted by the major-ity.APPENDIXNOT1IE To EMPLIOYEESPOSTED BY ORDER OF rtIENATIONAL. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, the Na-tional Labor Relations Board has found that we haveviolated the law and has ordered us to post this no-tice.WE WILl. NOT unlawfully exclude the divisionsteward, presently Howard Slonaker, from beingpresent when an employee is given a notice of adisciplinary action at our Glassport plant.WE WILL NOT unlawfully deny the divisionsteward, presently Howard Slonaker, or anysteward, time off to leave his job for the purposeof conducting union business as prescribed byour collective-bargaining agreement with theUnion at our Glassport plant.WE WILL NOT unlawfully suspend shop stew-ards who engage in strikes or other concertedactivity for a greater length of time than rank-and-file employees or for any length of time sole-ly because they hold positions as shop stewards.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the National Labor Relations Act.WE WILL make whole Ronald Shaver, HughJoseph Piccini, Nicola Caputa, Charles Kurta,Howard Slonaker. and Clyde Pierce for anylosses they may have suffered as a result of ourunlawfully suspending them on November 4,1977, plus interest, and rescind their unlawfulsuspensions.WESTINGHOUSE ELECTRIC CORPORATIONDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge filed by International Union of Electrical, Radioand Machine Workers. Local 601, AFL CIO. herein calledthe local Union. on November 7, 1977. was duly served byregistered mail on Westinghouse Electric Corporation. Re-spondent herein, on November 7. 1977. A complaint andnotice of hearing was issued on December 30, 1977. Thecomplaint charged that Respondent violated Section 8(a)(5)of the National Labor Relations Act, as amended, hereincalled the Act, in that on November 3. 1977, Respondentrefused to permit ivision Steward Howard Slonaker to bepresent while an employee was receiving notice of a disci-plinary action: and on November 4, 1977. Respondent de-nied Division Steward Slonaker time off to leave his job forthe purpose of conducting union business. Additionally, itwas averred that Respondent violated Section 8(a)(3} of theAct by unlawfully suspending five union stewards and oneformer steward as an outgrowth of a work stoppage whichoccurred on November 4, 1977.Respondent filed a timely answer, denying that it hadengaged in any of the unfair labor practices alleged.The case came on for hearing at Pittsburgh. Pennsylva-nia, on March 29. 30, and 31: May 30 and 31: and June 1,1978. Each party was afforded full opportunity to be heard.to examine and cross-examine witnesses, to argue orally onthe record, to submit proposed findings of fact and conclu-sions, and to file briefs. All briefs have been carefully con-sidered.'FINI)INGS OF FA(CI,2CON('I.USIONS. AND REASONSTHFREFORI. THE BUSINESS OF RESPONDENTRespondent a Pennsylvania corporation with its princi-pal office located in Pittsburgh. Pennsylvania. is engaged inthe manufacture, sale, and distribution of electrical appli-ances and products in various States. One facility of Re-spondent is its Pittsburgh Apparatus Repair Plant locatedin Glassport, Pennsylvania. During the 12-month periodimmediately preceding the issuance of the complaint andnotice of hearing. Respondent has shipped goods and mate-rials valued in excess of $50,000 from its Pennsylvaniaplants directly to points located outside the Commonwealthof Pennsylvania. During the same period. Respondent haspurchased and received goods and materials valued in ex-cess of $50,000 directly from points outside the Common-wealth of Pennsylvania for use at its Glassport. Pennsylva-nia, facility.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.' There being no opposition thereto the General Counsel's motion to cor-rect the transcript is granted and the transcript is corrected accordingly.2 The facts found herein are based on the record as a whole and the obser-vation of the witnesses. The credibility resolutions herein have been derivedfrom a review of the entire testimonial record and exhibits, with due regardfor the logic of probability, the demeanor of the witnesses, and the teachingsof N.L.R.B. v. Walton Manufacturing Co., er al., 369 U.S. 404, 408 (1962). Asto those witnesses testifying in contradiction to the findings herein, theirtestimony has been discredited either as having been in conflict with thetestimony of credible witnesses or because it was in and of itself incredibleand unworthy of belief. All testimony has been reviewed and weighed inlight of the entire record. No testimony has been pretermitted.307 D)ECISIONS OF NATIONAL. LABOR RELATIONS BOARDII. I'HE LABOR ORGANIZATION INVO)LVEDThe Local Union is now, and has been at all times mate-rial herein, a labor organization within the meaning of Sec-tion 2(5) of the Act.International Union of Electrical, Radio and MachineWorkers, AFL CIO, herein called International Union, ofwhich the Local Union is a constituent local, is now, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRA(rl('IcSFirst: At all times material herein Howard Slonaker wasthe division steward, first shift; Nicola Caputa, the subdivi-sion steward, second shift;' Charles Kurta and ClydePierce, the section stewards, first shift; and Ronald Shaver,section steward, second shift.' As division steward, Slonakerwas the highest union representative located at the Glass-port Plant.3Sometime prior to November 3, 1977, Philomena Smar-ra, a 36-year employee, had been charged by SupervisorCharles F. Readal with having improperly wound an arma-ture. Smarra's steward, Pierce, had insisted on a cold striptest which disclosed a defect. Whereupon Readal gaveSmarra a verbal warning, although he told Pierce he couldhave given her 3 days off. Around November 3, 1977, asimilar incident was alleged to have occurred. On the morn-ing of November 3, 1977, Readal told Pierce that he wasgoing to take some disciplinary action against Smarra forpoor workmanship, but did not know yet what it would be.Readal said that he would let Pierce know later in the day.In the meantime, Slonaker had heard a rumor that Smarrahad "fouled up" a job and her foreman was planning todiscipline her. Slonaker contacted her foreman, Readal,who responded that he had not "made up his mind." Later,Slonaker approached Glassport Plant Manager Louis M.Venters and said that he felt something was wrong withrespect to Smarra and that "maybe we should hold a meet-ing and try to resolve it." Venters responded that he did nothave time for a meeting.6After lunch, Slonaker again askedReadal what he expected to do about Smarra. Readal againreplied that "he hadn't made up his mind." Slonaker asked,"[W]ould you be so kind as to let me know what you areplanning?"Around 3:55 p.m., Readal instructed Pierce to bringSmarra to the office. On the way to the office Smarra told"a fellow" that she "wanted Howard Slonaker and NickCaputa in." When Pierce and Smarra arrived at the office,Readal handed a letter to Pierce and Smarra in whichSmarra had been given a 3-day suspension. As Pierce began3 The first shift commenced at 7:30 a.m. and ended at 4 p.m.; the secondshift ran from 4 p.m. until I a.m. One-half hour was allowed for a lunchbreak.There is a dispute as to whether Hugh Joseph Picinni. the sixth allegeddiscriminatee, was a section steward at the time the incidents herein oc-curred.Local Supplement No. 7 between the Local Union and Respondent de-fines division steward: "A division steward is the official representative of theemployes sic] of the Pittsburgh Mfg. & Repair Plant (Glassport)."s Readal had conferred with Venters concerning the disciplinary action tobe taken against Smarra.to read the letter, Slonaker and Caputa appeared (the doorwas slightly ajar). Slonaker asked Readal "what was goingon." Readal said he was giving "this girl 3 days off disci-plinary action." Smarra handed the letter to Slonaker who,after having read the letter, asked Readal what he meant bythe second paragraph. Readal replied, "I don't think it'snone of your business." Readal further declared that Smar-ra was represented by a section steward and that Slonakerand Caputa should leave ("get the hell out of here").7 Smar-ra, at no time, had addressed a specific request to Readalfor Slonaker's presence although she did pass the letter toSlonaker which she had received from Readal when Slon-aker entered the office.Slonaker testified that "it had been the past practice atthe Glassport Plant, any time there is a disciplinary action,that the division steward more or less will take an interest inand seeing what he can do to resolve the problem." Slon-aker had previously been invited into a disciplinary meetingwith Readal in which Readal was considering suspendingan employee for a day. A steward was present. Readalagreed that Slonaker had been present at other disciplinarymeetings, along with union stewards. Former division stew-ards testified credibly that they had participated in disci-plinary meetings comparable to the one from which Slon-aker was excluded and that it had been past practice forthem to attend.8Moreover, the agreement between Respondent and thelocal Union provides that a grievance involving a suspen-sion shall start at the third step of the grievance procedurein which step the division steward is clearly a participant.Indeed, prior to November 3, 1977, neither Slonaker northe local Union had received any notification from Respon-dent that the practice which Slonaker sought to follow hadbeen changed or that the division steward could no longerattend disciplinary meetings. Prior to November 3, 1977,there had been no incident where a division steward hadbeen refused permission to attend a disciplinary meeting orhad been expelled from such a meeting. Additionally nobusiness reason existed for Slonaker's expulsion. NeitherSlonaker nor Caputa was on company time.Respondent presented no credible evidence that pastpractice as well as the contract did not permit the divisionsteward to attend a disciplinary occurrence such as the oneto which Smarra was subjected. Hence, the General Coun-sel, as alleged in the complaint, has established that, unilat-erally and without prior notice to or consultation with thelocal Union, Respondent refused to permit division Stew-ard Slonaker to be present while an employee was beingadministered disciplinary action despite a past practice ofpermitting the division steward to be present on such occa-sions. Such conduct on the part of the employer was a uni-I Venters testified that he had received information that "Readal had feltthat Slonaker had no business really being there then."'In respect to these meetings, Respondent concedes in its bnef (p. 7):On some occasions, the division steward or the sub-division stewardhas attended. On others he has not.On many occasions, for one reason or another, the Company hasinvited or requested that the division steward or the sub-division stew-ard attend employee discipline sessions.The evidence reveals several occasions when a division steward, sec-tion stewards, and other employees were present at meetings with Com-pany representatives.308 WFISTIN(iHIOLSE tl.I('TRI(' CORPORATIONlateral change in the employer's policy and working condi-tions and constituted a violation olf Section 8(a)(5) and (I)of the Act. Tfis Brothers Incrororteld. 235 NLRB 808(1978).' See also 4lired M. Lewis. Inc., 229 NLRB 757. 758(1977).Second.' Under section XIV Settlement of Disputes. thecontract between the International Union and Respondentprovides: "Before leaving work to conduct union business,the Local officer or steward will report to his foreman orsupervisor and request permission to leave his job. whichwill be granted unless his departure would cause seriousinterference with operations. In such cases the foreman orsupervisor will make arrangements for the Local officer orsteward to leave his job as promptly as possible." [Empha-sis supplied.]Respondent claimed that prior to the commencement ofwork on the morning of November 4, 1977. it had receiveda request from U.S. Steel Clariton Mill to put three 908motor frames being repaired by Respondent "in an emer-gency breakdown basis because they had burned up the lastspare and they needed those motors back as quickly as pos-sible."'0However. Respondent's records for the three jobs,F-106, F-110 and F-103, reveal that job F 103 waschanged to emergency breakdown basis on October 30,1977, and that job F-110 was never put on emergencybreakdown status. In respect to job F- I 10. the records indi-cate that it was marked "EB" (emergency breakdown sta-tus) on October 31 and November I and 2, 1977. Respon-dent's records further indicate that Slonaker worked 3hours on job F-I 10 on November 3, 1977. On the samedate he was allowed time for union business at the end ofthe day. Neither Slonaker nor Kozar and Keches, the othertwo welders, worked overtime on November 2 or 3.Venters testified that it would have taken about 20 hoursof welding "to get them out of trouble where they wouldhave enough to keep running."" At the time, the Glassportplant employed three welders-two on the first shift andone on the night shift. Slonaker and George Keches wereassigned to the first shift."On November 4, 1977, Slonaker and Keches were as-signed by Readal to weld on the frames. However, Slonakerasked for time off" to write the Smarra grievance. Accord-ing to Readal he replied, "I can't let you have union busi-s While it is my opinion that this incident involved an independent viola-tion of Sec. 8(aXI), I have made no such finding since the General Counselhas not requested it. The figurative slap in the face ("get the hell out ofhere") delivered by Readal was calculated to bring the Local Union in illrepute, weaken its effectiveness, undermine its representation of employees,promote discord and strife, and discourage employees from acting as unionagents and from continuing their union affection in violation of the rightsguaranteed by Sec. 7 of the Act.m' Readal explained that "[e]mergency breakdown means the customer isin dire need of that motor job ... and he is willing to withstand whateverexpense is needed in order to get that back.""Job F- 103 was completed on November 15, 1977: F-t 10, on December5, 1977; and F-106 on April 4, 1978. Respondent's records indicate thatRespondent worked its employees only a few hours a day on these jobs.I2 The 20 hours of work anticipated would have required the full time ofSlonaker and Keches on the first shift and 4 hours of the welders' time on thesecond shift. Thus, normally, the welding job would have been completed at8 p.m. on November 4, 1978.' Under the contract Respondent would not have been charged for thetime Slonaker spent writing the grievance. The time was chargeable to theLocal Union.ness this morning. I want you to work on one of 908 motortframes foir Clariton Mill and George will work on the otherone. I said as far as filing a grievance. the section stewardshould be able to handle that." Slonaker asked that a re-placement he obtained fior him as soon as possible. Readalreplied. "you've got to stay on your job ...I'll replace youwhen I see fit." Slonaker then asked to make a phone call.Readal responded. "I'll tell you when you can take unionbusiness and I'll also tell you when you can use the tele-phone." Nevertheless, after Readal left the weld shop, Slon-aker used the phone and called the local Union. He wasadvised by the union business agent "to write the grievanceas quick as possible and to get back to [hisl work station."The phone call occurred around 8 o'clock.In the meantime. Readal met Plant Manager Venters andinformed him of the situation. Venters instructed Readal tomake sure Kurta and Pierce be given permission to be ex-cused for union business.After receiving the advice from the union business agent.Slonaker went to the lunchroom where, together withPierce and Kurta, he commenced to write up the Smarragrievance. About 8:15 p.m.. Readal noticed Slonaker in thelunchroom. He entered and asked Slonaker whether he wasreturning to hisjob. Slonaker replied that he would go backto his job as soon as he wrote up the grievance. After in-forming Venters of the situation, Readal returned to thelunchroom and again asked Slonaker if he was going toreturn to the job. Slonaker replied that he would return assoon as he finished writing the Smarra grievance. Where-upon Readal asked Slonaker if he was refusing to return tothe job. He answered, according to Kurta, whom I credit,"I just got done telling you I have union time, I called thelocal, and they told me to take union time, to write thisgrievance up, and as soon as I am done, I'm going back towork." At this time, Readal also mentioned that the job wasan emergency job and that the frames were needed.After again conferring with Venters, Readal escortedSlonaker to Venters' office where Slonaker was told that ifhe did not return to his job, he would be suspended indefi-nitely. Slonaker returned to his job. Neither Readal norVenters suggested any alternatives which would have af-forded Slonaker an opportunity to have participated in thegrievance writing.The grievance writing was finished at or about 10 a.m.According to Kurta, it took about an hour, actually, towrite the grievance. Slonaker laid the written grievance onVenters' desk at noon.The foregoing resume, as well as the record as a whole,indicates that Readal had no intention of complying withthat part of the contract which required him under the cir-cumstances here to "make arrangements" for Slonaker "toleave his job as promptly as possible." In fact, he rebuffedSlonaker's request for a replacement. Nor did he suggestany alternatives whereby Slonaker could have remained onthe job until the emergency was accomodated and yet havehad an opportunity to participate in the writing of thegrievance. Readal's approach to Slonaker's request was, inessence, a continuation of his disposition to place Slonakerin a position where his effectiveness as a union stewardwould be depreciated and the representative status of thelocal Union undermined and downgraded. His desire to31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDflaunt his prerogatives for these purposes outweighed hisspurious concern for the emergency at hand, which was noemergency at all in terms of welding requirements. Indeed,had he released Slonaker he would have lost perhaps anhour in welding production. This would have meant, in or-der to have met the apparent target of 8 p.m., either Slon-aker or Keches would have worked an hour overtime(which was chargeable against the customer) or the second-shift welder could have finished the job at 9 p.m. instead of8 p.m. Obviously, this is not the kind of a situation contem-plated under the contract which would "cause serious inter-ference with operations," nor has Respondent shown other-wise with credible proof.'4It follows, therefore, thatReadal's action violated the contract and the GeneralCounsel's claim must be deemed well taken. Respondent'smisconduct resulted in an unlawful midterm modificationof the contract, and a repudiation of the Union as statutorybargaining representative in violation of Section 8(a)(5) and(I) of the Act. See Nedco Construction Corp., 206 NLRB150 (1973), Oak Cliff-Golman Baking Company, 207 NLRB1063, 1064 (1973); Fairfield Nursing Home, 228 NLRB 1208(1977). Cf. Columbus Foundries, Inc., 229 NLRB 34 (1977).Third: On November 13, 1977, Thomas K. Phares, direc-tor of corporate communications," in respect to an inquiryfrom the Pittsburgh Press, informed the paper as publishedin the November 13, 1977, edition of the Pittsburgh Press:"Our position is that elected union officers have a responsi-bility under the contract to assume leadership roles andtake aggressive steps to prevent illegal work stoppages.'6When the stewards twice refused to do so, they were given3-days disciplinary furloughs, a practice which has prece-dence in previous arbitration and court cases." (G.C. Exh.7.) This position statement was in reference to a work stop-page or strike which occurred at the Glassport plant onNovember 4, 1977, immediately after the lunch break at 12noon.During the morning of November 4, 1977, rumors circu-lated throughout the plant regarding Smarra's suspension,Slonaker's expulsion from Readal's office, and Readal's de-nial of union time for Slonaker to write the Smarra griev-ance.In response to these rumors, the employees gathered onthe parking lot during the lunch break for an explanation ofwhat had occurred. Slonaker and other employees had en-couraged such a meeting, which he attended together withPierce and Kurta. Slonaker, amid many vocal interferences,described the events covering the Smarra incident, his ex-clusion from Readal's office, and his denial of union time towrite the Smarra grievance. After he had completed hisexplanation the employees were of a disposition not to re-turn to work. Nevertheless, he announced that the stewardswere returning to the plant and he, Pierce, and Kurta re-" Respondent showed no sense of urgency until Slonaker requested timeoff to write the Smarra grievance.'i Phares described his job as follows: "My responsibility is basically tohelp establish policies for the corporations public relations and other com-munications activity and to handle day-to-day contacts with the media invarious parts of the world."6 The contract between the international and Respondent provides:"IT]he Union and the locals will not cause or officially sanction their mem-bers to cause or take part in any strike (including setdowns, stay-ins, show-downs, or any other stoppage of work) during the life of this agreement."turned to the plant. The assembled employees'7vociferouslyprotested with expletives.'8Upon their return, the stewards met Alan Anderson, whoinquired as to what was occurring. He was informed thatthe stewards did not think that the employees were comingback in the plant. Kurta told him that the stewards "wouldlike to get a meeting with management to resolve this prob-lem, and get the people back in the building." Anderson leftand returned stating: "Lou Venters would not hold nomeeting until the people came back to work."In the meantime, Venters had been informed by his su-pervisors concerning the situation among the first-shift em-ployees. He instructed them to "go out and inform theunion stewards that they have a responsibility to get thepeople back to work."'9Supervisors Gibson, Readal, andRobert C. Rugh, following Venters' instructions, informedthe three stewards (Slonaker, Pierce, and Kurta) that theywere involved in an illegal work stoppage and that they had"a responsibility to get the people back to work." The su-pervisors returned to Venters' office with their report afterwhich Venters instructed the supervisors to return and tellthe stewards, "if they don't go back to work the stewardsdon't go back to work, tell them to vacate the building."20Rugh and Gibson returned to the plant. Gibson asked Slon-aker whether he had done "any good getting the peopleback to work." Slonaker replied that he "tried" but, he"was unable to do so." Gibson continued, "if you don'tintend to go back to work, vacate the building." The stew-ards left the plant."Gibson reported to Venters that he had "told HowardSlonaker to try to get the people back again, that he hadasked the three stewards to go back to work, they had re-fused and then he had asked them to leave the plant perMr. Venters' instructions previously."" Venters was also in-formed that Slonaker told Gibson that he had "tried to getthe employees back to work," but they wouldn't come in.Rugh reported to Venters that he did not know who theinstigators of the strike were; Gibson reported that hethought the instigators were Slonaker, Hutzler, and Murel-li.21 Venters received no information as to what had oc-curred in the parking lot, either from his supervisors orfrom the rank-and-file.Such was Venters' information when he considered whatwas to be done. He resolved to give all first-shift employeesa day's suspension, and the three stewards a 3-day suspen-sion.24He phoned his "industrial relations person," Henry"There were about 40 employees on the first shift.'J Readal's conduct was prone to excite, inflame, and anger employees (afact which must have been known to him if he were a knowledgeable super-visor), for in essence he was ejecting the division steward from the grievancesystem. A self-respecting union would no more permit this conduct thanwould an employer whose representative the union sought to oust.'9 Gibson's testimony.21 Gibson's testimony.21 Gibson also said:Illf you can't handle your men, that I think you need another stewardstructure in the building, in Glassport here.22 Rugh's testimony.7a Hutzler and Murelli were not stewards. Significantly, they were notgiven a 3-day furlough.24 This was the first Glassport stnke in which stewards had been givenmore days off than the rank-and-file employees. Strikes for which employeeshad been given a I-day layoff had occurred on August 9, 1977, and Septem-ber 8, 1977.310 WESTINGHOUSE EECTRI(' ('ORPORATIIONBunting, "to see if he concurred with the penalty [hel haddecided upon." Bunting agreed.2' The conversation oc-curred shortly after 12 o'clock. Immediately thereafter.Venters commenced sending mailgrams to "[a]ll employeeswho were actively employed on the day light shift."Venters' decision for the second shift was "Wait and see."At the same time, five of the Glassport employees wereon "a road job," at Shelocta. Pennsylvania. about 50 milesfrom Glassport. Steward Shaver was among the employees.On the afternoon of November 4, 1977, about 2:30 p.m.,John Biggins. the employees' supervisor, informed Shaverof the walkout at Glassport. The employees met in Biggins'presence and decided to stay on the job and finish the shift.Thereafter, when Shaver returned to his home after work,Biggins informed him by phone that he had "the followingMonday off for participating in an illegal work stoppage,and that he should return on Tuesday morning." On Mon-day, Shaver was informed by phone that he was given a 3-day suspension."According to Venters, at or about 2 p.m., he decided toimpose the same penalty on the "on the road" employeesalthough they had engaged in no strike. In this regard, Ven-ters testified that Biggins reported to him that the "on theroad employees" had "decided that they would finish theshift, that there was no possible way they could work Mon-day if the other people were on strike, so they weren't work-ing either."" Venters heard nothing specifically concerningShaver's position or attitude. Shaver was singled out, never-theless, according to Venters because "his actions" did notindicate that he would report to work or that he wanted hispeople to report back to work on Monday morning.Hugh Joseph Piccini had been a steward on the thirdshift, which had been discontinued prior to November 4,1977. He claimed that his job as steward ceased along withthe shift, but the record is unclear as to whether Respon-dent was informed that such may have been the case. Nev-ertheless, he was given a 3-day suspension, as were theother stewards.2?On November 4, 1974, at or about 2 o'clock, Piccini, whohad visited a doctor, passed the plant and noticed noparked automobiles. He stopped and inquired of Readal asto what happened. Readal replied that the men had walkedout and he did not know why. According to a report toVenters, Piccini was quoted as saying. "those crazy bas-tards" and left. Piccini returned to the plant bfor the secondshift, to which he was assigned. None of the second shift,2N According to Venters, he told Bunting that the stewards should be given3 days off because "they instigated and condoned the strike."26 A mailgram dispatched to Shaver at 8:59 a.m.. November 7, 1977. read"In view of this act that you participated in an illegal work stoppage atWestinghouse Glassport Plant at 12 noon on I1 /4/77 this is to advise you ofthe imposition of a disciplinary furlough of the rest of your normal shifts on11/7, 11/8, and 11/9. You will be expected to report for work on 11/10/77at your regularly scheduled time"'? It would seem that Venters' response by way of leveling a penalty in thisinstance was premature, anticipatory, and without substantial support.25 Respondent first sent Piccini a telegram at 4:22 pm. on November 4,1977, which informed him that he was disciplined for Monday, November 7.1977. This was superceded by a second mallgram. sent 5 minutes later. ell-ing Piccini he was suspended for 3 days.including Piccini, went to work.2' Piccini was given 3 days'penalty because, according to Readal, "I felt that he wascondoning and going along with the strike." Piccini askedReadal why he was given a 3-day suspension. Readal re-plied that, "all the stewards got them." Piccini further ad-vised Readal that he was not a steward. Readal said that hewould take it up with Venters. Later. Supervisor Cal Ver-zinski reported to Piccini that he had told Venters that Pic-cin was not a steward, but. "he just wouldn't listen."On November 4. 1977, prior to the time he had learned ofthe strike, Steward Nicola ('aputa informed Respondentthat he had contracted the flu. On November 3, 1977, hehad made arrangements with his supervisor to remain athome on November 4. 1977, and since he was becoming ill,to allot the time off as a vacation day. In this regard. Ven-ters knew that Caputa had called in sick around I o'clockand knew that Caputa had scheduled November 4. 1977. asa vacation day. Nevertheless Venters said that he consid-ered Caputa's phone call as "further condoning, instigatingand carrying on the strike.""' When the second shift failedto report on November 4, 1977. Venters caused mailgramsto be sent to them imposing the same penalty given to thefirst shift.Rugh testified that the stewards were disciplined becausethey "had failed to try and keep the people from walkingout or did not try to bring them back in." Venters said thathe differed from the Phares' newspaper position because he"felt the stewards instigated and condoned the strike" al-though he did say that he had "partly" in mind the motiv.at-ing factor appearing in the Pittsburgh Press article men-tioned above: i.e.. that the stewards did not "assumeleadership roles and take aggressive steps to prevent illegalwork stoppages."The General Counsel maintains that the reason for Re-spondent selecting six alleged discriminatees for additionaldisciplinary penalty was because each held the position ofshop steward, Piccini excepted. This assertion is well taken.Obviously. Venters did not move against the instigators assuch. His information on this subject gained from Gibsonnamed Slonaker. Hutzler and Murelli as instigators. More-over. as to Slonaker, he had received information that hehad tried to induce the employees' return to work but wasunsuccessful. Only Slonaker was given the extra time. T'hu.it is clear Slonaker was not discharged because he was aninstigator or a condoner, since, according to Venter's infor-mation, he had tried to abort the strike. Moreover, otheralleged instigators who were not stewards were not giventhe extra penalty. Slonaker was penalized because he heldthe position as steward. Indeed, the claim of condonation ofthe strike as a basis for its disciplinary action against thestewards is illusory. for Shaver was disciplined before itcould have been ascertained that he would support thestrike and, although Caputa had received vacation time forillness before the strike occurred, he was penalized, al-though neither by act nor deed did he, as a sick man. doanything that could bejudged condonation. Thus, it is ohb i-ous that the alleged discriminatees were singled out as stew-ards for which sole reason they were given additional days29 There were around 24 employees oin second shift. A majorit) appea.ri for work.°('aputa lived In Verona;. 'cenns?lania. about 17 miles trom (;l.lsspor311  DE(ISIONS OF NATIONAL LABOR RELATIONS BOARDoff. By reason of their selection as stewards, as a matter oflaw, they do not have imposed upon them the affirmativeduty to assume leadership roles and take aggressive steps toprevent a work stoppage even assuming, arguendo, that thework stoppage is illegal." See Precision Castings Cornpainy,etc., 233 NLRB 183 (1978). Based upon this case, the find-ing must be for the General Counsel."2Accordingly, Re-spondent is guilty of violating Section 8(a)(3) of the Act.'CoNCIUSI()NS OF LAWI. The Union is a labor organization within the meaningof the Act.2. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and it will effectuatethe policies of the Act for jurisdiction to be exercisedherein.3. By suspending fbr 2 days more than rank-and-file em-ployees Ronald Shaver. Hugh Joseph Piccini, Nicola Ca-puta, Charles Kurta, Howard Slonaker. and Clyde Piercefor allegedly participating in the November 4, 1977, walk-out, on the sole basis that each held the position of unionsteward, or was believed to have held such position, Re-spondent violated Section 8(a)(3) and (1) of the Act.4. By unilaterally refusing to permit Division StewardSlonaker on November 3, 1977, to be present while an em-ployee was receiving notice of a disciplinary action, in con-tradiction of a past practice permitting the division stewardto be present on such occasions, and by denying DivisionSteward Slonaker on November 4, 1977, time off to leavehis job for the purpose of conducting union business asprescribed by the collective-bargaining agreement betweenRespondent and the International and Local Union, Re-spondent violated Section 8(a)(5) and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent engaged in certainunfair labor practices, it is recommended that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Since it has been found that Respondent violated Section8(a)(3) of the Act by suspending Stewards Ronald Shaver,Hugh Joseph Piccini.4Nicola Caputa, Charles Kurta.31 Since the General Counsel has not put in issue whether the strike waslegal or illegal, I have made no finding in that regard. However, it is clearthat the strike, a spontaneous response to Respondent's unfair labor prac-tices, was caused by Respondent's unfair labor practices and therefore maynot be deemed an illegal strike. Cf Medo Photo Supply Corporation v.N.L.R.B. 321 U.S. 678 (1944).a2 In Precision Castings Company, supra. the Board opined, "However, dis-cnmination directed against an employee on the basis of his or her holdingunion office is contrary to the plain meaning of Section 8(a)3) and wouldfrustrate the policies of the Act." The instant case may not be distinguishedfrom Precision Castings Company. supra.)a Respondents' claim that this matter be deferred to arbitration is deniedGeneral American Transportation Corp., 228 NL.RB 808 (1977).'4 Because the remedy would have been the same. I have deemed it unnec-essary to determine whether Piccini was an acting steward on November 4.1977.Howard Slonaker, and Clyde Pierce, each for a period of 2days more than the rank-and-file employees, it is recom-mended that Respondent be ordered to cease and desisttherefrom, and to make the employees whole for any loss ofearnings they may have suffered as the result of the addi-tional suspensions, with interest thereon to be computed inthe manner set forth in Florida Steel Corporation, 231NLRB 651 (1977).35Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record in this pro-ceeding, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER6The Respondent, Westinghouse Electric Corporation,Glassport. Pennsylvania, its officers. agents, successors, andassigns, shall:I. Cease and desist from:(a) Unlawfully excluding the division steward frombeing present when an employee is given a notice of a disci-plinary action at Respondent's Glassport plant.(b) Unlawfully denying the division steward or any stew-ard time off to leave his job for the purpose of conductingunion business as prescribed by the collective-bargainingagreement between Respondent and the International andlocal Union.(c) Unlawfully suspending shop stewards who engage instrikes or any other concerted activity for a greater lengthof time than rank-and-file employees or for any length oftime solely becaue they hold positions as stewards.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights under Sec-tion 7 of the Act.2. Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Make whole employees Ronald Shaver, Hugh JosephPiccini, Nicola Caputa, Charles Kurta, Howard Slonaker,and Clyde Pierce for any loss of earnings they may havesuffered as the result of Respondent's unlawfully suspend-ing them in the manner set forth in the section of this Deci-sion entitled "The Remedy" and rescind their unlawful sus-pensions.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at its plant in Glassport, Pennsylvania, copies ofthe attached notice marked "Appendix.""7 Copies of saidnotice, on forms provided by the Regional Director for Re-)s See, generally, Isis Plumbing Heating ('o., 138 NLRB 716 (1962).'s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.)' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional l.abor Relations Board."312 WESTINGHOUSE EI.E("IRIC (CORPORATIONgion 6 after being duly signed by Respondent's representa-tive. shall be posted by it immediately upon receipt thereof;and be maintained by it for 60 consecutive days thereafter.in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced. or covered by any other material.(d) Notify the Regional Director for Region 6, in writ-ing. within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.313